           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 VIRGIL PAUL DICKSON,                      )
                                           )
                     Plaintiff,            )
                                           )
 -vs-                                      )      Case No. CIV-19-248-SM
                                           )
 COMMISSIONER OF SOCIAL                    )
 SECURITY,                                 )
                                           )
                     Defendant.            )

                                      ORDER

        United States Magistrate Judge Suzanne Mitchell issued a Report and
Recommendation (doc. no. 6), recommending the court grant in part and deny in part
Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or Costs
(doc. no. 5). Magistrate Judge Mitchell recommended that plaintiff pay the $400.00
filing and administrative fees in monthly payments of $100.00, with the first $100.00
payment on a date determined by the court. Thereafter, plaintiff shall pay $100.00
on or before the first day of each month. Magistrate Judge Mitchell advised plaintiff
of his right to object to the Report and Recommendation by April 23, 2019 and that
plaintiff’s failure to make timely objection to the Report and Recommendation
waives his right to appellate review of the factual and legal issues therein addressed.
        No objection has been filed by plaintiff within the time prescribed by
Magistrate Judge Mitchell. The court therefore accepts, adopts and affirms the
Report and Recommendation.
        Accordingly, United States Magistrate Judge Suzanne Mitchell’s Report and
Recommendation (doc. no. 6) is ACCEPTED, ADOPTED and AFFIRMED.
Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or Costs
(doc. no. 5) is GRANTED in part and DENIED in part. Plaintiff shall pay the
$400.00 filing and administrative fees in monthly payments of $100.00. Plaintiff
shall make the first monthly payment of $100 on or before May 3, 2019. Plaintiff
shall thereafter payments of $100.00 on or before June 3, 2019, on or before July 1,
2019 and on or before August 1, 2019.
        Failure of plaintiff to pay the fees as directed could result in this matter being
dismissed pursuant to the Federal Rules of Civil Procedure. The Clerk of the Court
shall not issue process until at least $100.00 has been paid toward the fees.
        IT IS SO ORDERED this 24th day of April, 2019.




19-0248p001.docx




                                            2
